DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed on December 1, 2021, regarding rejection of claims 1, 5, 9, and 13, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Xia ‘159 (US 2013/0315159) to clearly teach the amended limitations in claims 1, 5, 9, and 13.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, 9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘016 (US 2017/0290016, “Yi ‘016”; Yi ‘016 was filed on September 18, 2015, claiming priority to US provisional application 62/067970 filed on October 23, 2014, and thus Yi ‘016 was effectively filed before the claimed invention; further, the US provisional application 62/067970 Seo ‘625 (US 9,578,625, “Seo ‘625”), and further in view of Xia ‘159 (US 2013/0315159, “Xia ‘159”).
Regarding claims 1 and 9, Yi ‘016 discloses a terminal in a wireless communication system (FIG. 29; item 900), the terminal comprising: 
a transceiver (FIG. 29; item 930); and 
at least one processor (FIG. 29; item 910) configure to:
receive, from a base station, configuration information via radio resource control (RRC) signaling (para 58; UE receives configuration information via RRC signaling), 
the configuration information comprising information indicating a location of each of at least two subbands configured for the terminal (para 7, 69, and 73; UE receives configuration information that indicates a list of subbands subDLBW used by the network for the UE; the list of subbands includes subband center frequencies);
receive, from the base station during a first time period, downlink control information (DCI), on a first subband, comprising a subband index indicating a second subband among the at least two subbands as an active subband for receiving a physical downlink shared channel (PDSCH) (para 7 and 73; UE receives at a time a dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH, where the subband in which DCI is received is different from the subDLBW to which the UE switches to read data) and
information indicating at least one resource allocated for the PDSCH within the active subband (para 73; DCI indicates resource allocation for PDSCH within the indicated subDLBW); and
receive, from the base station during a second time period, the PDSCH in the second subband (para 7 and 73; UE receives DCI that indicates a subband used by the network to transmit PDSCH, where the subband in which the DCI is received is different from the subband to which the UE switches to receive the PDSCH; although the reference does not explicitly disclose receive, from the base station during a second time period, the PDSCH in the second subband, it is obvious to one of ordinary skill in the art that the time period in which the UE receives the PDSCH occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PDSCH).
However, Yi ‘016 does not specifically disclose wherein a size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein a size of the DCI is configured based on a size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s terminal that receives DCI with an indicator of an active subband, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).
Although Yi ‘016 in combination with Seo ‘625 discloses receive, from the base station during a second time period, the PDSCH in the second subband, Yi ‘016 in combination with Seo ‘625 does not specifically disclose receive, from the base station during a second time period, the PDSCH in the second subband based on a time offset required for changing the first subband to the second subband in the terminal, wherein the time offset is in a time period between the first time period and the second time period, wherein the time offset is received from the base station.
Xia ‘159 teaches receive, from the base station during a second time period, the PDSCH in the second subband based on a time offset required for changing the first subband to the FIGS. 5 and 7, para 5, 36, and 45; ePDCCH includes DCI; as seen in FIG. 5, ePDCCH 148 is transmitted in a frequency subband different from the subband in which PDSCH 150 is transmitted; DCI indicates a delay with which PDSCH is transmitted relative to the DCI, in units of subframes; thus, PDSCH is transmitted in a subframe following the subframe in which the DCI is transmitted, based on the delay for changing from the subband in which the DCI is transmitted to the subband in which the PDSCH is transmitted), 
wherein the time offset is in a time period between the first time period and the second time period (FIG. 7, para 5 and 45; DCI indicates a delay with which PDSCH is transmitted relative to DCI, in units of subframes; thus, the delay is a time offset period between the time period in which the DCI is transmitted and the time period in which the PDSCH is transmitted), 
wherein the time offset is received from the base station (FIG. 7, para 5, 36, and 45; DCI indicates a delay with which PDSCH is transmitted relative to DCI, in units of subframes; ePDCCH includes DCI; thus, the delay that is the time offset is received from the base station).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Yi ‘016 and Seo ‘625, to include Xia ‘159’s DCI that indicates a delay with which PDSCH is transmitted relative to DCI. The motivation for doing so would have been to provide and alternate approach for scheduling ePDCCH and the associated PDSCH for machine type communications (MTC) devices (Xia ‘159, para 25 and 37).
Regarding claims 5 and 13, Yi ‘016 discloses a base station in a wireless communication system (FIG. 29; item 800), the base station comprising: 
a transceiver (FIG. 29; item 830); and 
FIG. 29; item 810) configure to:
transmit, to a terminal, configuration information via radio resource control (RRC) signaling (para 58; UE receives configuration information via RRC signaling), 
the configuration information comprising information indicating a location of each of at least two subbands configured for the terminal (para 7, 69, and 73; UE receives configuration information that indicates a list of subbands subDLBW used by the network for the UE; the list of subbands includes subband center frequencies);
configure downlink control information (DCI) comprising a subband index indicating a second subband among the at least two subbands as an active subband for receiving a physical downlink shared channel (PDSCH) (para 7 and 73; UE receives dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH, where the subband in which DCI is received is different from the subband subDLBW to which the UE switches to read data; thus, the network configures the DCI that indicates the subband subDLBW that is used to receive PDSCH) and
information indicating at least one resource allocated for the PDSCH within the active subband (para 73; DCI indicates resource allocation for PDSCH within the indicated subDLBW); and
transmit, to the terminal during a first time period, the configured DCI on a first subband (para 7 and 73; UE receives at a time dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH, where the subband in which DCI is received is different from the subDLBW to which the UE switches to read data); and
para 7 and 73; base station transmits to the terminal DCI that indicates a subband used by the network to transmit PDSCH, where the subband in which the DCI is transmitted is different from the subband to which the UE switches to receive the PDSCH; although the reference does not explicitly disclose transmit, to the terminal during a second time period, the PDSCH in the second subband, it is obvious to one of ordinary skill in the art that the time period in which the base station transmits the PDSCH occurs after the time period in which the base station transmits the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PDSCH).
However, Yi ‘016 does not specifically disclose wherein a size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein a size of the DCI is configured based on the size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s base station that transmits a DCI with an indicator of an active subband, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).
Although Yi ‘016 in combination with Seo ‘625 discloses transmit, to the terminal during a second time period, the PDSCH in the second subband, Yi ‘016 in combination with Seo ‘625 does not specifically disclose transmit, to the terminal during a second time period, the PDSCH 
Xia ‘159 teaches transmit, to the terminal during a second time period, the PDSCH in the second subband based on a time offset required for active subband change in the terminal (FIGS. 5 and 7, para 5, 36, and 45; ePDCCH includes DCI; as seen in FIG. 5, ePDCCH 148 is transmitted in a frequency subband different from the subband in which PDSCH 150 is transmitted; DCI indicates a delay with which PDSCH is transmitted relative to DCI, in units of subframes; thus, PDSCH is transmitted in a subframe following the subframe in which DCI is transmitted, based on the delay for changing from the subband in which DCI is transmitted to the subband in which PDSCH is transmitted), 
wherein the time offset is in a time period between the first time period and the second time period (FIG. 7, para 5 and 45; DCI indicates a delay with which PDSCH is transmitted relative to DCI, in units of subframes; thus, the delay is a time offset period between the time period in which DCI is transmitted and the time period in which PDSCH is transmitted),
wherein the time offset is transmitted from the base station to the terminal (FIG. 7, para 5, 36, and 45; DCI indicates a delay with which PDSCH is transmitted relative to DCI, in units of subframes; ePDCCH includes DCI; thus, the delay that is the time offset is transmitted from the base station to the terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station of Yi ‘016 and Seo ‘625, to include Xia ‘159’s DCI that indicates a delay with which PDSCH is transmitted relative to DCI. The motivation for doing so would have been to provide and alternate approach for scheduling ePDCCH and the associated PDSCH for machine type communications (MTC) devices (Xia ‘159, para 25 and 37).
Regarding claims 17-20, Yi ‘016 in combination with Seo ‘625 and Xia ‘159 discloses all the limitations with respect to claims 1, 5, 9, and 13, respectively, as outlined above.
Further, Yi ‘016 teaches wherein the at least two subbands are within a downlink transmission bandwidth (para 73; multiple subbands are within a system bandwidth).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 5, 9, 13, and 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7, 10, and 13-16 of copending Application No. 16/702147, respectively, in view of Yi ‘016, and further in view of Xia ‘159. Take an example of comparing claim 1 of pending application and claim 1 of copending application 16/702147:

Pending Application 16/702051 claim 1
Co-pending application 16/702147 claim 1
A method performed by a terminal in a wireless communication system, the method comprising:
A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, configuration information via radio resource control (RRC) signaling
receiving, from a base station, configuration information via radio resource control (RRC) signaling
the configuration information comprising information indicating a location of each of at 


receiving, from the base station during a first time period, downlink control information (DCI), on a first subband
comprising a subband index indicating a second subband among at least two subbands as an active subband
wherein the DCI comprises a subband index indicating a second subband among the at least two subbands as an active subband
wherein the time offset is in a time period between the first time period and the second time period
wherein the time offset is in a time period between the first time period and the second time period
wherein the time offset is received from the base station
wherein the time offset is received from the base station
wherein size of the DCI is configured based on a size of the active subband
wherein a size of the DCI is configured based on a size of the active subband


Although the co-pending application 16/702147 claim 1 discloses receiving, from the base station during a first time period, downlink control information (DCI), on a first subband, wherein the DCI comprises a subband index indicating a second subband among the at least two subbands as an active subband, the co-pending application 16/702147 claim 1 does not specifically disclose receiving, from the base station during a first time period, downlink control information (DCI), on a first subband, comprising a subband index indicating a second subband among the at least two subbands as an active subband for receiving a physical downlink shared channel (PDSCH) and information indicating at least one resource allocated for the PDSCH 
Yi ‘016 teaches receiving, from the base station during a first time period, downlink control information (DCI), on a first subband, comprising a subband index indicating a second subband among the at least two subbands as an active subband for receiving a physical downlink shared channel (PDSCH) (para 7 and 73; UE receives at a time a dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH, where the subband in which DCI is received is different from the subDLBW to which the UE switches to read data) and
information indicating at least one resource allocated for the PDSCH within the active subband (para 73; DCI indicates resource allocation for PDSCH within the indicated subDLBW); and
receiving, from the base station during a second time period, the PDSCH in the second subband (para 7 and 73; UE receives DCI that indicates a subband used by the network to transmit PDSCH, where the subband in which the DCI is received is different from the subband to which the UE switches to receive the PDSCH; although the reference does not explicitly disclose receive, from the base station during a second time period, the PDSCH in the second subband, it is obvious to one of ordinary skill in the art that the time period in which the UE receives the PDSCH occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PDSCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a terminal in a wireless communication system of the co-pending application 16/702147 claim 1, to include Yi ‘016’s DCI that indicates resource allocation for PDSCH within the indicated subDLBW. The motivation for doing so would have been to provide a method for supporting a base station, Yi ‘016, para 5).
Although the co-pending application 16/702147 claim 1 in combination with Yi ‘016 discloses receiving, from the base station during a second time period, the PDSCH in the second subband, the co-pending application 16/702147 claim 1 in combination with Yi ‘016 does not specifically disclose receiving, from the base station during a second time period, the PDSCH in the second subband based on a time offset required for changing the first subband to the second subband in the terminal.
Xia ‘159 teaches receiving, from the base station during a second time period, the PDSCH in the second subband based on a time offset required for changing the first subband to the second subband in the terminal (FIGS. 5 and 7, para 5, 36, and 45; ePDCCH includes DCI; as seen in FIG. 5, ePDCCH 148 is transmitted in a frequency subband different from the subband in which PDSCH 150 is transmitted; DCI indicates a delay with which PDSCH is transmitted relative to the DCI, in units of subframes; thus, PDSCH is transmitted in a subframe following the subframe in which the DCI is transmitted, based on the delay for changing from the subband in which the DCI is transmitted to the subband in which the PDSCH is transmitted).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of the co-pending application 16/702147 claim 1 and Yi ‘016, to include Xia ‘159’s delay for changing from the PDCCH subband to the PUSCH subband. The motivation for doing so would have been to provide and alternate approach for scheduling ePDCCH and the associated PDSCH for machine type communications (MTC) devices (Xia ‘159, para 25 and 37).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474